Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 1 of 11




           EXHIBIT A
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                                        INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 2 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED



           SUPREME COURT OF THE STATE OF NEW YORK                                        Index No.
           COUNTY OF NEW YORK                                                            Date Purchased: 6/21/2021
           ----------------------------------------------------------------------------X
           ALLISTER LEGISTER,                                                                   Plaintiff designates
                                                                                                   NEW YORK
                                                            Plaintiff,                      County  as the place of trial.

                           -against-                                                        The basis of the venue is
                                                                                               LOCATION OF
           THE CITY OF NEW YORK, ERIK M. HIRSCH, JOHN AND                                      OCCURRENCE
           JANE DOES-Police Officers as yet unidentified,
                                                                                                 Summons
                                                          Defendants.                           with Complaint
           ----------------------------------------------------------------------------X
          To the above-named Defendants
                       You are hereby summoned to answer the complaint in this action and to serve a
         copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
         appearance, on the Plaintiff’s Attorney(s) within 20 days after the service of this summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to appear
         or answer, judgment will be taken against you by default for the relief demanded in this complaint.

           Dated: June 21, 2021                                            LEVINE & SLAVIT, PLLC

           Defendants’ address:                                             BY:                         _____
           The City of New York                                                   THOMAS COMBS
           Office of the Corporation Counsel                               Attorneys for Plaintiff
           100 Church Street                                               Office and Post Office Address
           New York, NY 10007                                              60 EAST 42ND STREET-SUITE 2101
                                                                           NEW YORK, NY 10165-6233
                                                                           212 687-2777

          Notice: The nature of this action is FOR BODILY INJURY




                                                              1 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                             INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 3 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




                 SUPREME COURT OF THE STATE OF NEW YORK
                 COUNTY OF NEW YORK
                 ---------------------------------------------------------------X
                 ALLISTER LEGISTER,

                                                Plaintiff,
                                                                                    Index No.:
                                -against-
                                                                                    VERIFIED COMPLAINT
                 THE CITY OF NEW YORK, ERIK M. HIRSCH, JOHN
                 AND JANE DOES-Police Officers as yet unidentified,

                                                 Defendants.
                 ---------------------------------------------------------------X

                           Plaintiff, by his attorneys, LEVINE & SLAVIT, PLLC, complaining of the

               defendants herein respectfully alleges as follows:

                           AS AND FOR A FIRST CAUSE OF ACTION FOR ASSAULT,
                           BATTERY, AND EXCESSIVE FORCE

                           FIRST: That at all the times hereinafter mentioned, the defendant CITY OF

               NEW YORK (hereinafter referred to as “CITY”) was and still is a domestic municipal

               corporation.

                           SECOND: That the plaintiff has complied with all of the conditions precedent

                to the bringing of this action pursuant to the provisions of the Administrative Code of the

                City of New York and the General Municipal Law of the State of New York, having duly

                served notice upon the Corporation Counsel and the Comptroller of the City of New York

                of his intention to sue upon the claim hereinafter set forth within 90 days of the accrual

                of the cause of action herein; that more than 30 days have elapsed since the presentation

                of said notice of claim and the Comptroller of the City of New York has failed and refused

                to make any adjustment of said claim for 30 days after last presentment.




                                                      2 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                       INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 4 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




                          THIRD: That on May 27, 2021, pursuant to the General Municipal Law, a

               statutory 50-H hearing of the plaintiff was held.

                          FOURTH: That at all the times hereinafter mentioned, the defendant CITY

               maintains a police force known as the New York City Police Department.

                          FIFTH: That all the times hereinafter mentioned, defendant CITY employed

               ERIK M. HIRSCH (hereinafter “HIRSCH”).

                          SIXTH: That all the times hereinafter mentioned, defendant CITY employed

               HIRSCH as a police officer with the aforementioned police department with badge

               number 3907.

                          SEVENTH: That all the times hereinafter mentioned, defendant HIRSCH was

               acting within the scope of his employment and scope of his duties.

                          EIGHTH: That at all the times hereinafter mentioned, defendant CITY

                employed JOHN AND JANE DOES-Police Officers as yet unidentified, as police officers.

               (Hereinafter, “DOES”)

                          NINTH: That at all the times hereinafter mentioned, defendant CITY employed

               DOES as police officers with the aforementioned police department.

                          TENTH: That at all the times hereinafter mentioned defendants DOES were

               acting within the scope of their employment and scope of their duties.

                          ELEVENTH: That at all the times hereinafter mentioned, plaintiff was lawfully

                present at or about the intersection of 14th Street and Sixth Avenue in the Borough of

               Manhattan, City and State of New York.

                          TWELFTH: That on or about the 1st day of June 2020, while plaintiff was

                lawfully present at or about the intersection of 14th Street and Sixth Avenue in the Borough




                                                  3 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                         INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 5 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




               of Manhattan, City and State of New York, he was assaulted and battered by defendant

               HIRSCH, who was acting in the scope of his employment with the defendant CITY.

                           THIRTEENTH: That on or about the 1st day of June 2020, while plaintiff was

               lawfully present at or about the intersection of 14th Street and Sixth Avenue in the Borough

               of Manhattan, City and State of New York, he was assaulted and battered by the

               defendants DOES, who were acting in the scope of their employment with the defendant

               CITY.

                           FOURTEENTH: That the aforementioned assault and battery was performed

               knowingly, intentionally, and willfully.

                           FIFTEENTH: That the aforementioned assault and battery was performed

                without probable cause and was not the result of an appropriate arrest.

                           SIXTEENTH: The CITY’s actions, carried out by its employees HIRSCH and

                DOES, were the result of an official policy or custom and evinced a deliberate indifference

                to the rights of its inhabitants.

                           SEVENTEENTH: That by reason of said assault and battery the plaintiff was

                caused to suffer severe and serious injuries in and about diverse parts of his person and

                suffered great pain, distress, mental shock, mental anguish.

                           EIGHTEENTH: That by reason of the foregoing plaintiff sustained damages in

                an amount exceeding the jurisdictional limits of all the lower Courts.

                           AS AND FOR A SECOND CAUSE OF ACTION FOR NEGLIGENT
                           HIRING, TRAINING AND RETENTION

                           NINETEENTH: Plaintiff repeats and realleges each and every allegation set

                forth above numbered “FIRST” through “EIGHTEENTH” with the same force and effect

               as if more fully set forth at length herein.




                                                    4 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                        INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 6 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




                          TWENTIETH: The defendant CITY did not exercise reasonable care and

                diligence in the selection, engagement, employment and training of their agents, servants,

                and employees and were negligent in the hiring, training, and retention of the defendants

               HIRSCH and DOES, who assaulted, battered, and violated the civil rights of the plaintiff.

                          TWENTY-FIRST: That the defendant CITY had prior knowledge of the

               inappropriate, unlawful, and improper conduct of the defendants HIRSCH and DOES,

               and continued to employ them and allowed them to be in contact with the public at large.

                          TWENTY-SECOND: The CITY’s actions were the result of an official policy or

               custom and evinced a deliberate indifference to the rights of its inhabitants.

                          TWENTY-THIRD: By reason of the foregoing, plaintiff sustained damages in

               an amount exceeding the jurisdictional limits of all the lower courts.

                          AS AND FOR A THIRD CAUSE OF ACTION FOR FALSE ARREST

                          TWENTY-FOURTH: Plaintiff repeats and realleges each and every allegation

               set forth above numbered “FIRST” through “TWENTY-THIRD” with the same force and

               effect as if more fully set forth at length herein.

                          TWENTY-FIFTH: That at all times hereinafter mentioned and upon

               information and belief, defendants, HIRSCH and DOES, were acting within the course of

               their employment and scope of his duties when they, without justification and without

               probable cause, falsely arrested and imprisoned the plaintiff.

                          TWENTY-SIXTH: That defendants HIRSCH and DOES, while acting within

               the scope of their employment, intentionally confined the plaintiff against his will and

               said confinement was not privileged.




                                                   5 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                       INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 7 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




                          TWENTY-SEVENTH: By the reason of the foregoing, the plaintiff sustained

               damages in an amount exceeding the jurisdictional limits of all the lower Courts.

                          AS AND FOR A FOURTH CAUSE OF ACTION FOR INTENTIONAL
                          AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                          TWENTY-EIGHTH: Plaintiff repeats and realleges each and every allegation

               set forth above numbered “FIRST” through “TWENTY-SEVENTH” with the same force

                and effect as if more fully set forth at length herein.

                          TWENTY-NINTH: The defendants acted intentionally, recklessly and with

                utter disregard for the consequences of their actions and caused severe emotional distress

                to the plaintiff through their actions.

                          THIRTIETH: Said actions exceeded all reasonable bounds of decency, were

                outrageous and shocking and resulted in severe emotional distress to the plaintiff.

                          THIRTY-FIRST: That as a result of said intentional and negligent acts, the

                plaintiff become sick, sore, lame and disabled, received severe and serious injuries in and

                about diverse parts of his person and suffered great physical pain, distress, mental shock,

                mental anguish, and psychological trauma and was otherwise injured.

                          THIRTY-SECOND: By reason of the foregoing, the plaintiff sustained damages

                in an amount exceeding the jurisdictional limits of all the lower Courts.

                          AS AND FOR A FIFTH CAUSE OF ACTION FOR VIOLATION OF
                          CIVIL RIGHTS

                          THIRTY-THIRD: Plaintiff repeats and realleges each and every allegation set

               forth above numbered “FIRST” through “THIRTY-SECOND” with the same force and

               effect as if more fully set forth at length herein.




                                                   6 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                         INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 8 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




                          THIRTY-FOURTH: The defendants, THE CITY OF NEW YORK, HIRSCH and

                DOES, who were acting under the color of law and within the scope of their authority,

                assaulted, battered, falsely arrested, and falsely imprisoned the plaintiff in violation of 42

                U.S.C.A. section 1983 as well as other applicable state and federal laws.

                          THIRTY-FIFTH: The defendants, THE CITY OF NEW YORK, HIRSCH and

                DOES, acting under color of law and within the scope of their authority, deprived the

                plaintiff of liberty without due process and without reasonable cause in violation of 42

                U.S.C.A. Section 1983 as well as other applicable state and federal laws.

                          THIRTY-SIXTH: The defendants, by their actions, deprived the plaintiff of his

                civil rights as guaranteed by statute.

                          THIRTY-SEVENTH: That the assault, battery, false arrest, and false

                imprisonment was in violation of the civil rights of the plaintiff, more particularly, 42

                U.S.C.A. Section 1983 as well as other applicable state and federal laws.

                          THIRTY-EIGHTH: That the depravation by the defendants HIRSCH and

                DOES of plaintiff’s civil rights was the result of defendants’ actions under color of law

                and within their authority as law enforcement officers within the employ of defendant

                CITY.

                          THIRTY-NINTH: The CITY’s actions were the result of an official policy or

                custom and evinced a deliberate indifference to the rights of its inhabitants.

                          FORTIETH: That the defendants’ actions were not privileged or immune.

                          FORTY-FIRST: By reason of the foregoing, the plaintiff sustained damages in

                an amount exceeding the jurisdictional limits of all the lower Courts.




                                                   7 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                      INDEX NO. 155912/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 9 of 11NYSCEF: 06/21/2021
                                                                     RECEIVED




                         WHEREFORE, plaintiff, demands judgment both compensatory and

               exemplary in an amount exceeding the jurisdictional limits of all lower Courts on the First,

               Second, Third, Fourth and Fifth Causes of Action, together with attorneys fees and the

               costs and disbursements of this action.



                                                           LEVINE & SLAVIT, PLLC


                                                           BY:________________________
                                                                THOMAS COMBS
                                                           Attorneys for Plaintiff
                                                           Office & P.O. Address
                                                           60 East 42nd Street, Suite 2101
                                                           New York, New York 10165-6233
                                                           212 687-2777




                                                 8 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                                        INDEX NO. 155912/2021
NYSCEF DOC. NO. 1Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 10 of 11
                                                                     RECEIVED  NYSCEF: 06/21/2021




                                       ATTORNEY’S AFFIRMATION

         STATE OF NEW YORK  )
                            : SS:
         COUNTY OF NEW YORK )

         I, the undersigned, an attorney admitted to practice in the Courts of New York State,
         state that I am an associate of the firm of LEVINE & SLAVIT, PLLC the attorney of
         record for plaintiff in the within action; I have read the foregoing COMPLAINT and
         know the content thereof; the same is true to my own knowledge, except as to the
         matters therein alleged to be on information and belief, and as to those matters I believe
         it to be true. The reason this verification is made by me and not by plaintiff is that he is
         not within the County where the undersigned maintains his office, to wit, New York
         County.

         The grounds of my belief as to all matter not stated upon my own knowledge are as
         follows: records on file in his office and investigations caused by him to be made.


         I affirm that the foregoing statements are true, under the penalties of perjury.

         Dated: New York, New York
                June 21, 2021


                                                     _____________________________
                                                         THOMAS COMBS




                                                   9 of 10
FILED: NEW YORK COUNTY CLERK 06/21/2021 01:37 PM                            INDEX NO. 155912/2021
NYSCEF DOC. NO. 1Case 1:21-cv-06220-ER Document 1-1 Filed 07/21/21 Page 11 of 11
                                                                     RECEIVED  NYSCEF: 06/21/2021




            Index No.

            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK


            ALLISTER LEGISTER,

                                                     Plaintiff,

                          -against-

            THE CITY OF NEW YORK, ERIK M. HIRSCH, JOHN AND JANE
            DOES-Police Officers as yet unidentified,

                                                     Defendants.



                             SUMMONS WITH COMPLAINT




                                   LEVINE & SLAVIT, PLLC
                                      Attorneys for Plaintiff
                                   Office & Post Office Address
                                  60 East 42nd Street, Suite 2101
                                   New York, NY 10165-6233
                                          (212) 687-2777




                                             10 of 10
